The first defense was properly stricken out and the order, so far as appealed from, is unanimously affirmed, with $20 costs and disbursements to the plaintiff-respondent. Judgment, if any, rendered against defendant-appellant should provide that execution may not issue except on full compliance with Executive Order No. 8389 (Code of Fed. Beg., Cum. Supp., tit. 3, p. 645) while such order is in effect and in accordance with the regulations of the' Treasury Department of the United States in effect at time of execution. Present — Glennon, Dore, Cohn, Callahan and Van Voorhis, JJ.; Van Voorhis, J., concurs with the following memorandum: I am voting to affirm the order striking out the affirmative defense based on Executive Order No. 8389 on the assumption that if plaintiff obtains judgment, •it will vest only inchoate rights in plaintiff, which cannot be perfected until such time, if ever, as the transaction described in the complaint shall be licensed by the Treasury Department or Executive Order No. 8389 shall be lifted. [See post, p. 1004.]